This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 SUBURBAN MORTGAGE
 3 COMPANY OF NEW MEXICO,

 4          Plaintiff-Appellee,

 5 v.                                                                                     No. 35,066

 6 MAGDALENA N. DURAN and
 7 ROBERT O. MOORE,

 8          Defendants-Appellants.

 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 Beatrice J. Brickhouse, District Judge

11 Moses, Dunn, Farmer & Tuthill, PC
12 Katherine Lynch
13 Albuquerque, NM

14 for Appellee

15 Joshua R. Simms, PC
16 Joshua R. Simms
17 Albuquerque, NM

18 for Appellants

19                                 MEMORANDUM OPINION

20 SUTIN, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge

8 WE CONCUR:


 9 _______________________________
10 MICHAEL E. VIGIL, Chief Judge


11 _______________________________
12 TIMOTHY L. GARCIA, Judge




                                           2